EXHIBIT 10.1

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (“Agreement”) is made and entered into as of January 25,
2005 by and between HEWITT RELOCATION SERVICES, INC., a California corporation
(“Borrower”), and UNION BANK OF CALIFORNIA, N.A., a national banking association
(“Bank”).

 

SECTION 1. THE CREDIT

 

1.1    CREDIT FACILITY

 

1.1.1    The Revolving Loan. Bank will loan to Borrower an amount not to exceed
Twenty Five Million Dollars ($25,000,000) outstanding in the aggregate at any
one time (the “Revolving Loan”). The proceeds of the Revolving Loan shall be
used for Borrower’s relocation expenses for Borrower’s clients. Borrower may
borrow, repay and reborrow all or part of the Revolving Loan in accordance with
the terms of the Revolving Note (defined below). All borrowings of the Revolving
Loan must be made before November 30, 2006, at which time all unpaid principal
and interest of the Revolving Loan shall be due and payable. The Revolving Loan
shall be evidenced by Bank’s standard form of commercial promissory note (the
“Revolving Note”). Bank shall enter each amount borrowed and repaid in Bank’s
records and such entries shall be deemed correct. Omission of Bank to make any
such entries shall not discharge Borrower of its obligation to repay in full
with interest all amounts borrowed.

 

1.2    Terminology. The following words and phrases, whether used in their
singular or plural form, shall have the meanings set forth below:

 

(a) “GAAP” means generally accepted accounting principles and practices
consistently applied. Accounting terms used in this Agreement but not otherwise
expressly defined have the meanings given them by GAAP.

 

(b) “Hewitt” means Hewitt Associates, Inc. a California corporation.

 

(c) “Indebtedness” means for any person, (i) obligations of such person for
borrowed money, (ii) obligations of such person representing the deferred
purchase price of property or services other than accounts payable arising in
the ordinary course of business on terms customary in the trade, (iii)
obligations of such person evidenced by notes, acceptances, or other instruments
of such person or pursuant to letters of credit issued for such person’s
account, (iv) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from property now or hereafter owned or
acquired by such Person, (v) capitalized lease obligations of such person, and
(vi) obligations or “Indebtedness” described in the foregoing clauses (i)
through (v) for which such person is obligated pursuant to a Guaranty.

 

(d) “Lien” means any voluntary or involuntary security interest, mortgage,
pledge, claim, charge, encumbrance, title retention agreement, or third party
interest, covering all or any part of the property of Borrower or any Guarantor.

 

(e) “Loan” means all the credit facilities described above.

 

(f) “Loan Documents” means this Agreement, the Note, and all other documents,
instruments and agreements required by Bank and executed in connection with this

 

Page 1



--------------------------------------------------------------------------------

Agreement, the Note, the Loans, and with all other credit facilities from time
to time made available to Borrower by Bank.

 

(g) “Note” means all the promissory notes described above.

 

1.4    Prepayment. The Loan may be prepaid in full or in part but only in
accordance with the terms of the Note, and any such prepayment shall be subject
to any prepayment fee provided for therein. In the event of a principal
prepayment on any term indebtedness, the amount prepaid shall be applied to the
scheduled principal installments due in the reverse order of their maturity on
the Loan being prepaid.

 

1.5    Interest. The unpaid principal balance of the Loan shall bear interest at
the rate or rates provided in the Note.

 

1.6    Facility Fee. Borrower shall pay to Bank (i) on or before the execution
of this Agreement, and (ii) one year from the date of this Agreement, a fee of
one eighth percent (0.125%) on the Revolving Loan.

 

1.7    Utilization Fee. On the last day of each calendar quarter Borrower shall
pay to Bank a fee of one eighth of one percent (0.125%) for every day that the
outstanding principal balance on the Revolving Loan exceeds Twelve Million Five
Hundred Thousand Dollars ($12,500,000) for the preceding quarter, computed on
the basis of a 360 day year for actual days elapsed.

 

1.8    Balances. Borrower shall maintain its major depository accounts with Bank
until all obligations of Borrower to Bank under the Loan Documents have been
paid in full.

 

1.9    Disbursement. Bank shall disburse the proceeds of the Loan as provided in
Bank’s standard form Authorization(s) to Disburse executed by Borrower.

 

SECTION 2. CONDITIONS PRECEDENT

 

Bank shall not be obligated to disburse all or any portion of the Loans unless
at or prior to the time of each such disbursement, the following conditions have
been fulfilled to Bank’s satisfaction:

 

2.1    Compliance. Borrower shall have performed and complied with all terms and
conditions required by this Agreement to be performed or complied with, and
shall have executed and delivered to Bank the Note and all other Loan Documents.

 

2.2    Guaranty. Hewitt Associates L.L.C., a Illinois limited liability company
(“Guarantor”) shall have executed and delivered to Bank a continuing guaranty in
form and amount satisfactory to Bank.

 

2.3    Authorization to Obtain Credit. Borrower shall have provided Bank with an
executed copy of Bank’s form Authorization to Obtain Credit, authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents. Such resolutions shall also designate the persons who are authorized
to act on Borrower’s behalf in connection with this Agreement to do the things
required of Borrower pursuant to this Agreement.

 

Page 2



--------------------------------------------------------------------------------

2.4    Termination Statements. Borrower shall have provided Bank with
termination statements authorized by such secured creditors as may be required
by Bank, suitable for filing with the Secretary of State in each state
designated by Bank.

 

2.5    Continuing Compliance. At the time any disbursement is to be made and
immediately thereafter, there shall not exist any Event of Default (as
hereinafter defined) or any event, condition, or act which with notice or lapse
of time, or both, would constitute an Event of Default.

 

SECTION 3. REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants that:

 

3.1    Business Activity. Borrower’s principal business is relocation management
services.

3.2    Affiliates and Subsidiaries. Borrower’s affiliates and subsidiaries
(those entities in which Borrower has either a controlling interest or a
twenty-five percent (25%) or more ownership interest) and their addresses, and
the names of the persons or entities owning five percent (5%) or more of the
equity interests in Borrower, are as provided on a schedule delivered to Bank on
or before the date of this Agreement.

3.3    Organization and Qualification. Borrower is duly organized and existing
under the laws of the state of its organization, is duly qualified and in good
standing in any jurisdiction where such qualification is required, and has the
power and authority to carry on the business in which it is engaged and/or
proposes to engage.

3.4    Power and Authorization. Borrower has the power and authority to enter
into this Agreement and to execute and deliver the Note and all other Loan
Documents. This Agreement and all things required by this Agreement and the
other Loan Documents have been duly authorized by all requisite action of
Borrower.

3.5    Authority to Borrow. The execution, delivery and performance of this
Agreement, the Note and all other Loan Documents are not in contravention of any
of the terms of any indenture, agreement or undertaking to which Borrower is a
party or by which it or any of its property is bound or affected.

3.6    Compliance with Laws. Borrower is in compliance with all applicable laws,
rules, ordinances or regulations which materially affect the operations or
financial condition of Borrower.

3.7    Title. Except for assets which may have been disposed of in the ordinary
course of business, Borrower has good and marketable title to all property
reflected in its financial statements delivered to Bank and to all property
acquired by Borrower since the date of said financial statements, free and clear
of all Liens, except Liens specifically referred to in said financial
statements.

3.8    Financial Statements. Borrower’s financial statements, including both a
balance sheet at March 31, 2004, together with supporting schedules, and an
income statement for the six (6) months ended September 30, 2004, have
heretofore been furnished to Bank, are true and complete, and fairly represent
Borrower’s financial condition for the period covered thereby. Since September
30, 2004, there has been no material adverse change in Borrower’s financial
condition or operations.

 

Page 3



--------------------------------------------------------------------------------

3.9    Litigation. There is no litigation or proceeding pending or threatened
against Borrower or any of its property which is reasonably likely to affect the
financial condition, property or business of Borrower in a materially adverse
manner or result in liability in excess of Borrower’s insurance coverage.

 

3.10    ERISA. Borrower’s defined benefit pension plans (as defined in the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)), meet, as
of the date hereof, the minimum funding standards of Section 302 of ERISA, and
no Reportable Event or Prohibited Transaction as defined in ERISA has occurred
with respect to any such plan.

 

3.11    Regulation U. No action has been taken or is currently planned by
Borrower, or any agent acting on its behalf, which would cause this Agreement or
the Note to violate Regulation U or any other regulation of the Board of
Governors of the Federal Reserve System, or to violate the Securities and
Exchange Act of 1934, in each case as in effect now or as the same may hereafter
be in effect. Borrower is not engaged in the business of extending credit for
the purpose of purchasing or carrying margin stock as one of its important
activities and, except as may be expressly agreed to and documented between
Borrower and Bank, none of the proceeds of the Loan will be used directly or
indirectly for such purpose.

 

3.12    No Event of Default. Borrower is not now in default in the payment of
any of its material obligations, and there exists no Event of Default, and no
condition, event or act which with notice or lapse of time, or both, would
constitute an Event of Default.

 

3.13    Other Obligations. Borrower’s obligations under this Agreement ranks at
least pari passu with its other obligations as a borrower or guarantor.

 

3.14    Continuing Representations and Warranties. The foregoing representations
and warranties shall be considered to have been made again at and as of the date
of each and every Loan disbursement and shall be true and correct as of each
such date.

 

SECTION 4. AFFIRMATIVE COVENANTS

 

Until all sums payable pursuant to this Agreement, the Note and the other Loan
Documents have been paid in full, unless Bank otherwise consents in writing,
Borrower agrees that:

 

4.1    Use of Proceeds. Borrower will use the proceeds of the Loan only as
provided in Section 1 above.

 

4.2    Payment of Obligations. Borrower will pay and discharge promptly all
taxes, assessments and other governmental charges and claims levied or imposed
upon it or its property, or any part thereof; provided, however, that Borrower
shall have the right in good faith to contest any such taxes, assessments,
charges or claims and, pending the outcome of such contest, to delay or refuse
payment thereof provided that adequately funded reserves are established by it
to pay and discharge any such taxes, assessments, charges and claims.

 

4.3    Maintenance of Existence. Borrower will maintain and preserve its
existence, its assets, and all rights, franchises, licenses and other authority
necessary for the conduct of its business, and will maintain and preserve its
property, equipment and facilities in good order, condition and repair. Bank
may, at reasonable times, visit and inspect any of Borrower’s properties.

 

Page 4



--------------------------------------------------------------------------------

4.4    Records. Borrower will keep and maintain full and accurate accounts and
records of its operations in accordance with GAAP and will permit Bank, at
Borrower’s expense, to have access thereto, to make examination and photocopies
thereof, and to make audits of Borrower’s accounts and records and Bank’s
collateral during regular business hours.

 

4.5    Information Furnished. Borrower will furnish and with respect to (d), (e)
and (f) below, cause Guarantor to furnish to Bank:

 

(a) Within forty-five (45) days after the close of each month, except for the
final month of each fiscal year, its unaudited balance sheet as of the close of
such month, its unaudited income and expense statement with year-to-date totals
and supportive schedules, and its statement of retained earnings for that month,
all prepared in accordance with GAAP.

 

(b) Within forty-five (45) days after the close of each fiscal quarter, a
certification of compliance with all covenants under this Agreement, executed by
Borrower’s duly authorized officer, in form acceptable to Bank.

 

(c) Within ninety (90) days after the close of each fiscal year, a copy of its
statement of financial condition including at least its balance sheet as of the
close of such fiscal year and its income and expense statement, and its retained
earnings statement for such fiscal year, examined and prepared on a reviewed
basis by independent certified public accountants selected by Borrower and
reasonably satisfactory to Bank, in accordance with GAAP along with any
management letter provided by such accountants.

 

(d) Within forty-five (45) days after the close of each fiscal quarter, except
for the final quarter of each fiscal year, Guarantor’s or Hewitt’s unaudited
balance sheet as of the close of such fiscal quarter, Guarantor’s or Hewitt’s
unaudited income and expense statement with year-to-date totals and supportive
schedules, and Guarantor’s or Hewitt’s statement of retained earnings for that
month, all prepared in accordance with GAAP.

 

(e) Within forty-five (45) days after the close of each fiscal quarter, a
certification of compliance with all covenants under this Agreement, executed by
Guarantor’s duly authorized member or manager, in form acceptable to Bank.

 

(f) Within ninety (90) days after the close of each fiscal year, a copy of
Guarantor’s or Hewitt’s statement of financial condition including at least its
balance sheet as of the close of such fiscal year and its income and expense
statement, and its retained earnings statement for such fiscal year, examined
and prepared on an audited basis by independent certified public accountants
selected by Guarantor and reasonably satisfactory to Bank, in accordance with
GAAP along with any management letter provided by such accountants.

 

(g) Prompt written notice to Bank of any Event of Default or breach under any of
the terms or provisions of this Agreement or any other Loan Document, any
litigation which would have a material adverse effect on Borrower’s financial
condition, and any other matter which has resulted in, or is likely to result
in, a material adverse change in Borrower’s financial condition or operations.

 

Page 5



--------------------------------------------------------------------------------

(h) Prior written notice to Bank of any change in Borrower’s officers and other
senior management, Borrower’s name or state of organization, and the location of
Borrower’s assets.

 

(i) Within fifteen (15) days after Borrower knows or has reason to know that any
Reportable Event or Prohibited Transaction (as defined in ERISA) has occurred
with respect to any defined benefit pension plan of Borrower, a statement of an
authorized officer of Borrower describing such event or condition and the
action, if any, which Borrower proposes to take with respect thereto.

 

(j) Such other financial statements and information as Bank may reasonably
request from time to time.

 

4.6    Profitability. Borrower will achieve net profit after taxes of any
positive amount as reported at its fiscal year end.

 

4.7    Interest Coverage Ratio. Guarantor will maintain a ratio of EBITDA plus
rental expense to interest expense plus rental expense of not less than
2.00:1.00 on a rolling four (4) quarter basis as of the close of each fiscal
quarter. “EBITDA” means earnings before interest, taxes, depreciation and
amortization.

 

4.8    Total Debt to EBITDA. Guarantor will maintain a ratio of Total Debt to
EBITDA of not greater than 2.25:1.00. “Total Debt” means, at any time the same
is to be determined, the aggregate of all Indebtedness of the Guarantor and its
wholly owned subsidiaries determined without duplication on a consolidated
basis.

 

4.9    Total Debt to Total Capitalization. Guarantor will maintain a ratio of
Total Debt to Total Debt plus Total Equity of not greater than 0.45:1.00. “Total
Equity” means, at any time the same is to be determined, the sum of all equity
and retained earnings of the Guarantor, and its wholly owned subsidiaries on a
consolidated basis, determined in accordance with GAAP.

 

4.10    Insurance. Borrower will keep all of its insurable property, whether
real, personal or mixed, adequately insured by good and responsible companies
against fire and such other risks for damages to persons and property as are
customarily insured against by companies conducting similar business with
respect to like properties. Borrower will maintain adequate worker’s
compensation insurance.

 

4.11    Additional Requirements. Upon Bank’s demand, Borrower will promptly take
such further action and execute all such additional documents and instruments in
connection with this Agreement and the other Loan Documents as Bank in its
reasonable discretion deems necessary, and promptly supply Bank with such other
information concerning its affairs as Bank may request from time to time.

 

4.12    Litigation and Attorneys’ Fees. Upon Bank’s demand, Borrower will
promptly pay to Bank reasonable attorneys’ fees, including the reasonable
estimate of the allocated costs and expenses of in-house legal counsel and
staff, and all costs and other expenses paid or incurred by Bank in collecting,
modifying or compromising the Loan or in enforcing or exercising its rights or
remedies created by, connected with or provided for in this Agreement and the
other Loan Documents. If any judicial action, arbitration or other proceeding is
commenced, only the prevailing party shall be entitled to attorneys’ fees and
court costs.

 

Page 6



--------------------------------------------------------------------------------

4.13    Bank Expenses. Upon Bank’s request, Borrower will pay or reimburse Bank
for all costs, expenses and fees incurred by Bank in preparing and documenting
this Agreement and the Loan, and all amendments and modifications to any Loan
Documents, including but not limited to all filing and recording fees, costs of
appraisals, insurance and attorneys’ fees, including the reasonable estimate of
the allocated costs and expenses of in-house legal counsel and staff.

 

SECTION 5. NEGATIVE COVENANTS

 

Until all sums payable pursuant to this Agreement, the Note and the other Loan
Documents have been paid in full, unless Bank otherwise consents in writing,
Borrower agrees that:

 

5.1 Liens. Borrower will not create, assume or suffer to exist any Lien on any
of its property, whether real, personal or mixed, now owned or hereafter
acquired, or upon the income or profits thereof, except (a) Liens in favor of
Bank, (b) Liens for taxes not delinquent and taxes and other items being
contested in good faith, (c) minor encumbrances and easements on real property
which do not affect its market value, (d) existing Liens on Borrower’s personal
property, and (e) future purchase money security interests encumbering only the
personal property purchased.

 

5.2    Borrowings. Borrower will not sell, discount or otherwise transfer any
account receivable or any note, draft or other evidence of indebtedness, except
to Bank or except to a financial institution at face value for deposit or
collection purposes only, and without any fees other than the financial
institution’s normal fees for such services. Borrower will not borrow any money,
become contingently liable to borrow money, or enter any agreement to directly
or indirectly obtain borrowed money, except pursuant to agreements with Bank and
advances from Guarantor.

 

5.3    Sale of Assets, Liquidation or Merger. Borrower will not liquidate,
dissolve or enter into any consolidation, merger, partnership or other
combination, or convey, sell or lease all or the greater part of its assets or
business, or purchase or lease all or the greater part of the assets or business
of another.

 

5.4    Loans, Advances and Guaranties. Borrower will not, except in the ordinary
course of business as currently conducted, make any loans or advances, become a
guarantor or surety, or pledge its credit or properties.

 

5.5    Investments. Borrower will not purchase the debt or equity of another
except for savings accounts and certificates of deposit of Bank, direct U.S.
Government obligations, and commercial paper issued by corporations with the top
ratings of Moody’s or Standard & Poor’s, provided that all such permitted
investments shall mature within one year of purchase.

 

5.6    Payment of Dividends. Borrower will not declare or pay any dividends,
other than dividends payable solely in its own common stock, or authorize or
make any other distribution with respect to any of its stock now or hereafter
outstanding.

 

5.7    Redemption of Stock. Borrower will not redeem or retire any share of its
capital stock for value.

 

5.8    Affiliate Transactions. Borrower will not transfer any property to any
affiliate, except for value received in the normal course of business and for an
amount, including any

 

Page 7



--------------------------------------------------------------------------------

management or service fee(s), as would be conducted and charged with an
unrelated or unaffiliated entity. Borrower will not pay any management fee or
fee for services to any affiliate without Bank’s prior written consent.

 

SECTION 6. EVENTS OF DEFAULT

 

The occurrence of any of the following events (“Events of Default”) shall
terminate any obligation of Bank to make or continue the Loan and shall
automatically, unless otherwise provided under the Note, make all sums of
interest and principal and any other amounts owing under the Loan immediately
due and payable, without notice of default, presentment or demand for payment,
protest or notice of nonpayment or dishonor, or any other notices or demands:

 

6.1    Borrower shall default in the due and punctual payment of the principal
of or the interest on the Note or on any amounts owing under any of the Loan
Documents.

 

6.2    Any default shall occur under the Note.

 

6.3    Borrower shall default in the due performance or observance of any
covenant or condition of the Loan Documents.

 

6.4    Any guaranty or subordination agreement required hereunder shall be
breached or becomes ineffective, or any Guarantor or subordinating creditor
shall die, disavow or attempt to revoke or terminate such guaranty or
subordination agreement.

 

6.5    There shall be a change in ownership or control of ten percent (10%) or
more of the equity interests in Borrower or any Guarantor.

 

SECTION 7. GENERAL PROVISIONS

 

7.1    Additional Remedies. The rights, powers and remedies given to Bank
hereunder shall be cumulative and not alternative and shall be in addition to
all rights, powers and remedies given to Bank by law against Borrower or any
other person or entity including but not limited to Bank’s rights of setoff and
banker’s lien.

 

7.2    Nonwaiver. Any forbearance or failure or delay by Bank in exercising any
right, power or remedy hereunder shall not be deemed a waiver thereof and any
single or partial exercise of any right, power or remedy shall not preclude the
further exercise thereof. No waiver shall be effective unless it is in writing
and signed by an officer of Bank.

 

7.3    Inurement. The benefits of this Agreement and the other Loan Documents
shall inure to the successors and assigns of Bank and the permitted successors
and assigns of Borrower, but any attempted assignment by Borrower without Bank’s
prior written consent shall be null and void.

 

7.4    Applicable Law. This Agreement and the other Loan Documents shall be
governed by and construed according to the laws of the State of California.

 

7.5    Severability. Should any one or more provisions of this Agreement or any
other Loan Document be determined to be illegal or unenforceable, all other
provisions of such document shall nevertheless be effective.

 

Page 8



--------------------------------------------------------------------------------

7.6    Controlling Document. In the event of any inconsistency between the terms
of this Agreement and any other Loan Document, the terms of the other Loan
Document shall prevail.

 

7.7    Construction. The section and subsection headings herein are for
convenient reference only and shall not limit or otherwise affect the
interpretation of this Agreement.

 

7.8    Amendments. This Agreement may be amended only in writing signed by all
parties hereto.

 

7.9    Counterparts. Borrower and Bank may execute one or more counterparts to
this Agreement, each of which shall be deemed an original, but all such
counterparts when taken together, shall constitute one and the same agreement.

 

7.10    Notices. Any notices or other communications provided for or allowed
hereunder shall be effective only when given by one of the following methods and
addressed to the parties at their respective addresses and shall be considered
to have been validly given (a) upon delivery, if delivered personally, (b) upon
receipt, if mailed, first class postage prepaid, with the United States Postal
Service, (c) on the next business day, if sent by overnight courier service of
recognized standing, or (d) upon telephoned confirmation of receipt, if
telecopied or e-mailed. The addresses to which notices or demands are to be
given may be changed from time to time by notice delivered as provided above.

 

7.11    Integration Clause. Except for the other Loan Documents, this Agreement
constitutes the entire agreement between Bank and Borrower regarding the Loan,
and all prior oral or written communications between Borrower and Bank shall be
of no further effect or evidentiary value.

 

 

Page 9



--------------------------------------------------------------------------------

THIS AGREEMENT is executed on behalf of the parties by their duly authorized
representative(s) as of the date first above written.

 

BORROWER

 

HEWITT RELOCATION SERVICES, INC.

     

BANK

 

UNION BANK OF CALIFORNIA, N.A.

By:  

/s/ C. L. Connolly III

      By:  

/s/ Matthew J. Pielert

   

C.L. Connolly III

Secretary

         

Matthew J. Pielert

Vice President

Address for Notices:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Telephone No. (              )                                          

FAX No. (              )                                                    

     

Address for Notices:

East Bay Corporate

200 Pringle Avenue

Walnut Creek, California 94596

Telephone No. (925) 947-2441

FAX No. (925) 947-2424

 

 

 

GUARANTOR (with respect to Section 4)

 

HEWITT ASSOCIATES L.L.C.

By:  

/s/ C. L. Connolly III

   

C. L. Connolly III

Authorized Representative

Address for Notices:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Telephone No. (              )                                     

FAX No. (              )                                                

 

Page 10